Citation Nr: 1529646	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO. 09-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the bilateral knees.

2. Entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been as been submitted to allow for the reopening of a claim of service connection for a right arm disorder with arthritis, claimed as a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal, in part, from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's application to reopen his claim of service connection for a bilateral knee disorder. In a January 2012 decision, the Board granted the reopening of the claim and remanded the appeal to the Agency of Original Jurisdiction (AOJ) for development. In a November 2012 decision, the Board denied service connection. In a July 2014 Memorandum decision, the United States Court of Appeals for Veterans Claims vacated the Board's denial and remanded it to the Board for development consistent with that decision.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011 and testified regarding the bilateral knee disorder claim. A transcript of the hearing is associated with the claims file.

This matter also comes before the Board, in part, from a September 2013 rating decision from the RO, which denied service connection for bilateral hearing loss and an application to reopen a claim of service connection for a right arm disorder with arthritis. The Veteran submitted a timely Notice of Disagreement in August 2014 regarding those issues. However, the AOJ has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of a SOC. 


38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Additional medical clarification regarding the etiology and nature of the Veteran's claimed degenerative joint disease of the knees is required. 

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a SOC on the issues of entitlement to service connection for bilateral hearing loss and the potential reopening of service connection for a right arm disorder with arthritis. The Veteran should also be advised that, for the Board to have jurisdiction in those matters, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matters should be returned to the Board for appellate review.

2. Provide access to the Veteran's electronic claims file to the orthopedist who provided the May 2012 VA knee examination for a clarification regarding his medical opinion. If that orthopedist is unavailable, another qualified ORTHOPEDIST should be provided the same access and asked to write the requested clarification. The examiner should review the Veteran's claims file and note such review in the clarification. An additional VA knee examination should be provided if determined to be necessary by the examiner. THE SPECIFIC CLARIFICATION TO BE OBTAINED BY THE EXAMINER IS WHETHER THE VETERAN HAS A DIAGNOSABLE BILATERAL (OR, IF APPLICABLE UNILATERAL) KNEE DISORDER THAT IS CAUSING MEDIAL LAXITY.

In writing the clarification, the examiner's attention is called to the following:

i. The June 1976 service treatment record indicating complaints of knee pain and a diagnosis of left knee medial laxity;

ii. The September 1976 VA examination showing a normal knee examination;

   iii. The November 2006 negative x-ray of the knees;

iv. The April 2011 opinion from the VA staff physician in which the examiner noted the in-service finding of medial laxity, a current examination showing bilateral medial laxity, and a current X-ray showing normal knees, prior to opining that the Veteran's "chronic pain both knee is more likely than not secondary to military service;" and

v. The May 2012 VA knee examination report, in which the examiner indicated finding no current instability of the knees and no ligamental derangement that could cause medial laxity. 

The examiner MUST clarify whether the medial laxity, noted both in and after service, is a disorder in and of itself, a symptom of an underlying disorder, such as the diagnosed degenerative joint disease, or something other than a disorder or a symptom. The examiner should provide references to any clinical findings, studies, or reference materials used in writing this clarification.

3. After any development deemed necessary, readjudicate the claim of service connection for a bilateral knee disorder to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



